                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JUAN M. GUERRA,                                     Case No. 19-cv-07165-HSG
                                   8                    Petitioner,                          ORDER DENYING REQUEST FOR
                                                                                             APPOINTMENT OF COUNSEL
                                   9             v.
                                                                                             Re: Dkt. No. 11
                                  10     MONTGOMERRY,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, an inmate at Santa Clara County Jail, filed this pro se action seeking a writ of

                                  14   habeas corpus pursuant to 28 U.S.C. § 2254. On November 27, 2019, the Court ordered

                                  15   respondent to show cause why the writ should not be granted. Dkt. No. 4. On February 4, 2020,

                                  16   respondent filed a motion to dismiss the petition as unexhausted. Dkt. No. 8. Petitioner has been

                                  17   granted an extension of time to April 9, 2020 to file his opposition to the motion to dismiss. Dkt.

                                  18   No. 10. Petitioner has requested that the Court appoint counsel, arguing that counsel is necessary

                                  19   because he is proceeding pro se, because he lacks the knowledge and ability to articulate

                                  20   arguments, because he has been transferred to Santa Clara County Jail where he has no access to

                                  21   the law library, and because the issues in this case are complex. Dkt. No. 11.

                                  22          The Sixth Amendment’s right to counsel does not apply in habeas corpus actions. See

                                  23   Knaubert v. Goldsmith, 791 F.2d 722, 728 (9th Cir. 1986). Section 3006A(a)(2)(B) of the United

                                  24   States Code, title 18, authorizes a district court to appoint counsel to represent a habeas petitioner

                                  25   whenever “the court determines that the interests of justice so require” and such person is

                                  26   financially unable to obtain representation. The decision to appoint counsel is within the
                                       discretion of the district court. Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986); Knaubert,
                                  27
                                       791 F.2d at 728; Bashor v. Risley, 730 F.2d 1228, 1234 (9th Cir. 1984). The courts have made
                                  28
                                   1   appointment of counsel the exception rather than the rule by limiting it to: (1) capital cases;

                                   2   (2) cases that turn on substantial and complex procedural, legal or mixed legal and factual

                                   3   questions; (3) cases involving uneducated or mentally or physically impaired petitioners; (4) cases

                                   4   likely to require the assistance of experts either in framing or in trying the claims; (5) cases in

                                   5   which petitioner is in no position to investigate crucial facts; and (6) factually complex cases. See
                                       generally 1 J. Liebman & R. Hertz, Federal Habeas Corpus Practice and Procedure § 12.3b at 383-
                                   6
                                       86 (2d ed. 1994). Appointment is mandatory only when the circumstances of a particular case
                                   7
                                       indicate that appointed counsel is necessary to prevent due process violations. See Chaney, 801
                                   8
                                       F.2d at 1196; Eskridge v. Rhay, 345 F.2d 778, 782 (9th Cir. 1965).
                                   9
                                              Petitioner’s request for appointment of counsel is denied because the record before the
                                  10
                                       Court does not indicate that justice requires the appointment of counsel. The federal habeas
                                  11
                                       petition has adequately presented the legal claims, and demonstrated a good understanding of the
                                  12
Northern District of California




                                       issues. The pending motion to dismiss for failure to exhaust state remedies is straightforward and
 United States District Court




                                  13
                                       not complex. Petitioner’s request for appointment of counsel is therefore DENIED without
                                  14
                                       prejudice to the Court sua sponte appointing counsel if circumstances so require. See, e.g.,
                                  15
                                       LaMere v. Risley, 827 F.2d 622, 626 (9th Cir. 1987) (no abuse of discretion in denying
                                  16
                                       appointment of counsel where pleadings illustrated that petitioner had good understanding of
                                  17   issues and ability to present forcefully and coherently his contentions); Bashor, 730 F.2d at 1234
                                  18   (no abuse of discretion in denying request for appointment of counsel where petitioner was over
                                  19   60 years of age and had no background in law, but he thoroughly presented issues in petition and
                                  20   accompanying memorandum).
                                  21          For the foregoing reasons, the Court DENIES petitioner’s request for appointment of
                                  22   counsel. The Court will sua sponte grant petitioner an extension of time to file his opposition to
                                  23   the motion to dismiss for failure to exhaust state court remedies. By April 23, 2020, petitioner
                                  24   shall file his opposition to the respondent’s motion to dismiss. Respondent shall his reply in
                                  25   support of his motion to dismiss within fourteen (14) days of the date the opposition is filed.
                                  26   //
                                  27   //
                                  28   //
                                                                                          2
                                   1         This order terminates Dkt. No. 11.

                                   2         IT IS SO ORDERED.

                                   3   Dated: March 25, 2020

                                   4                                              ______________________________________
                                                                                  HAYWOOD S. GILLIAM, JR.
                                   5                                              United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                  3
